          Case 3:19-cv-00055-KRG Document 1 Filed 04/03/19 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA

Leland Foster, Individually,                 )
                                             )
            Plaintiff,                       )      Case No.
v.                                           )
                                             )
OOS Partnership, a Pennsylvania partnership, )
                                             )
                                             )
                                             )
            Defendant.                       )
                                             )



               COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF

       Plaintiff, Leland Foster, individually, by and through the undersigned counsel, Owen B.

Dunn, Jr., Counsel for Plaintiff, hereby files this Complaint against Defendant OOS

Partnership, a Pennsylvania limited liability company, for injunctive relief, damages, attorneys’

fees, litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C.

§ 12181 et seq. (“ADA”), alleging as follows:

                               JURISDICTION AND VENUE

1.     This action is brought by the Plaintiff, Leland Foster, individually, and on behalf of

       individuals similarly situated, pursuant to the enforcement provision of the American

       with Disabilities Act of 1990 (the “ADA”), 42 U.S.C. § 12188(a), against the Defendant

       as delineated herein.

2.     The Court has jurisdiction pursuant to the following statutes: 28 U.S.C. § 1331, which

       governs actions that arise from the Defendant’s violations of Title III of the ADA, 42

       U.S.C. § 12181, et seq.; 28 U.S.C. § 1331, which gives the District Courts original


                                                1
       Case 3:19-cv-00055-KRG Document 1 Filed 04/03/19 Page 2 of 8



     jurisdiction over civil actions arising under the Constitution, laws, or treaties of the

     United States; 28 U.S.C. § 1343(3) and (4), which gives District Courts jurisdiction over

     actions to secure civil rights extended by the United States government.

3.   Venue is proper in the Western District of Pennsylvania as venue lies in the judicial

     district of the property situs. The Defendant’s property and operations complained of by

     Plaintiff are located in this judicial district, where the business of public accommodation

     is conducted, including the acts complained of herein.

                                          PARTIES

4.   Plaintiff, Leland Foster (“Plaintiff”) is an Ohio resident, is sui juris, and qualifies as an

     individual with disability as defined by the ADA, 42 U.S.C. § 12102(2), 28 C.F.R.

     36.104.

5.   Defendant OOS Partnership owns and operates a Subway located at 281 WATER

     WORKS RD, Somerset, PA 15501 in Somerset County. Plaintiff has patronized

     Defendant’s restaurant previously as a place of public accommodation.

6.   Upon information and belief, the facilities owned by OOS Partnership are non-

     compliant with the remedial provisions of the ADA. As Defendant owns, leases, leases

     to, or operates a place of public accommodation as defined by the ADA and the

     regulations implementing the ADA, 28 CFR 36.201(a) and 36.104, Defendant is

     responsible for complying with the obligations of the ADA. Defendant’s facilities as a

     restaurant and place of public accommodation fails to comply with the ADA and its

     regulations, as also described further herein.

7.   Plaintiff is an individual diagnosed with cerebral palsy and permanently uses a

     wheelchair for mobility. Plaintiff has difficulty grasping with his hands also as a result of

                                               2
       Case 3:19-cv-00055-KRG Document 1 Filed 04/03/19 Page 3 of 8



     his disability. As such, he is substantially limited in performing one or more major life

     activities, including but not limited to, standing and walking, as defined by the ADA and

     its regulations thereto. Plaintiff has visited the property that forms the basis of this

     lawsuit as a customer and plans to return to the property to avail himself of the goods and

     services offered to the public at the property.

8.   Mr. Foster is an avid adaptive sports enthusiast and participates in downhill adaptive

     skiing, adaptive mountain biking and kayaking with the active western Pennsylvania

     adaptive sports community of which he has been an active participant for over twenty-

     five years. Leland Foster frequents the Laurel Highlands region of Western PA on at

     minimum a twice annual basis and while there is a patron of many establishments in the

     area. On these visits he will customarily stay in or around Somerset, PA due to the

     abundance of hotels and economy hotels. On June 19, 2018, Mr. Foster visited the

     Subway at issue, and he plans to return to the property to avail himself of the goods and

     services offered to the public at the property. The Plaintiff has encountered architectural

     barriers at the subject property. The barriers to access at the property have endangered

     his safety.

9.   Completely independent of the personal desire to have access to this place of public

     accommodation free of illegal barriers to access, Plaintiff also acts as a "tester" for the

     purpose of discovering, encountering, and engaging discrimination against the disabled in

     public accommodations. When acting as a "tester," Plaintiff employs a routine practice.

     Plaintiff personally visits the public accommodation; engages all of the barriers to access,

     or at least all of those that Plaintiff is able to access; and tests all of those barriers to

     access to determine whether and the extent to which they are illegal barriers to access;

                                               3
        Case 3:19-cv-00055-KRG Document 1 Filed 04/03/19 Page 4 of 8



      proceeds with legal action to enjoin such discrimination; and subsequently returns to the

      premises to verify its compliance or non-compliance with the ADA and to otherwise use

      the public accommodation as members of the able-bodied community are able to do.

      Independent of other visits, Plaintiff also intends to visit the premises annually to verify

      its compliance or non-compliance with the ADA, and its maintenance of the accessible

      features of the premises. In this instance, Plaintiff, in Plaintiff’s individual capacity and

      as a “tester,” visited the Facility, encountered barriers to access at the Facility, and

      engaged and tested those barriers, suffered legal harm and legal injury, and will continue

      to suffer such harm and injury as a result of the illegal barriers to access and the ADA

      violations set forth herein.

10.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination from the

      Defendant’s non-compliance with the ADA with respect to this property as described but

      not necessarily limited to the allegations contained in this complaint.         Plaintiff has

      reasonable grounds to believe that he will continue to be subjected to discrimination in

      violation of the ADA by the Defendant. Plaintiff desires to visit the Defendant’s place of

      business again on future occasions, not only to avail himself of the goods and services

      available at the property but to assure himself that this property is in compliance with the

      ADA so that he and others similarly situated will have full and equal enjoyment of the

      restaurant and its amenities without fear of discrimination.

11.   The Defendant has discriminated against the individual Plaintiff by denying him access to

      the full and equal enjoyment of the goods, services, facilities, privileges, advantages

      and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

12.   The Defendant has discriminated and is continuing to discriminate, against the Plaintiff in

                                                4
         Case 3:19-cv-00055-KRG Document 1 Filed 04/03/19 Page 5 of 8



       violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

       1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

       $500,000 or less).

13.    A preliminary inspection of the Subway, including its facilities, has shown that many

       violations of the ADA exist. These violations include, but are not limited to:

Accessible Routes and Parking


       A. There is no compliant accessible route from the designated accessible parking to the
          restaurant entrance, partly due to a change in level greater than ½ inch (in fact of
          several inches in height) at the doorway, in violation of the ADA whose remedy is
          readily achievable.

       B. There are no designated accessible parking spaces, in violation of the ADA whose
          remedy is readily achievable.

       C. There are no designated van accessible parking spaces, in violation of the ADA
          whose remedy is readily achievable.

       D. There are cracks and changes in level in excess of ¼ inch on the designated accessible
          parking surfaces, in violation of the ADA whose remedy is readily achievable.

       E. The entrance door to the restaurant lacks required latch-side maneuvering clearance,
          in violation of the ADA whose remedy is readily achievable.


Restrooms

       F. Both men’s and women’s restrooms contain non-compliant signage, including lacking
          the international symbol of accessibility, in violation of the ADA whose remedy is
          readily achievable.

       G. The men’s restroom door does not have the required latch-side maneuvering
          clearance, in violation of the ADA whose remedy is readily achievable.

       H. The men’s restroom lavatory lacks required knee and toe clearance, in violation of the
          ADA whose remedy is readily achievable.

       I. The men’s restroom lacks any grab bars around the water closet, in violation of the
          ADA whose remedy is readily achievable.

                                                5
         Case 3:19-cv-00055-KRG Document 1 Filed 04/03/19 Page 6 of 8



       J. The mirror in the men’s restroom is mounted above allowable height, in violation of
          the ADA whose remedy is readily achievable.

       K. The water closet in the men’s restroom has a seat below the required height range, in
          violation of the ADA whose remedy is readily achievable.

       L. Upon information and belief, the women’s restroom contains similar barriers to
          handicap accessibility, in violation of the ADA whose remedy is readily achievable.


Policies and Procedures

       M. The Defendant lacks or has inadequate defined policies and procedures for the
          assistance of disabled patrons, in violation of the ADA whose remedy is readily
          achievable.

14.    The discriminatory violations described in Paragraph 13 by Defendant OOS Partnership

       are not an exclusive list of the Defendant’s ADA violations. Plaintiff requires further

       inspection of the Defendant’s place of public accommodation and facilities in order to

       photograph and measure all of the discriminatory acts violating the ADA and all of the

       barriers to access. The Plaintiff has been denied access to Defendant’s accommodations;

       benefit of services; activities; and has otherwise been discriminated against and damaged

       by the Defendant, as set forth above. The individual Plaintiff, and all others similarly

       situated will continue to suffer such discrimination, injury and damage without the

       immediate relief provided by the ADA as requested herein. In order to remedy this

       discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of

       public accommodation, facilities and operations in order to determine all of the areas of

       non-compliance with the Americans with Disabilities Act.

                                COUNT I
            VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

15.    Plaintiff restates the allegations of ¶¶1-14 as if fully rewritten here.

16.     The restaurant at issue, as owned and operated by OOS Partnership, constitutes a
                                                  6
        Case 3:19-cv-00055-KRG Document 1 Filed 04/03/19 Page 7 of 8



      public accommodation and service establishment, and as such, must be, but is not, in

      compliance with the Americans with Disabilities Act ("ADA") or Americans with

      Disabilities Act Accessibility Guidelines ("ADAAG").

17.   Plaintiff was unlawfully denied full and equal enjoyment of the goods, services, facilities,

      privileges, and advantages of the property on the basis of disability due to Defendant’s

      failure to comply with Title III of the Americans with Disabilities Act and its

      accompanying regulations, as prohibited by 42 U.S.C. § 12182, et seq. Defendant will

      continue to discriminate against Plaintiff and others with disabilities unless and until

      Defendant is compelled to remove all physical barriers that exist at the facility, including

      those specifically set forth herein, and make the facility accessible to and usable by

      persons with disabilities, including Plaintiff. As well as implement policy and

      procedures for the benefit of its patrons with disabilities.

18.   The Plaintiff, and others similarly-situated, is presently without adequate remedy at law

      and is damaged by irreparable harm.           Plaintiff reasonably anticipates that he will

      continue to suffer irreparable harm unless and until Defendant is required to remove the

      physical barriers, dangerous conditions, unlawful and lack of necessary policies and

      procedures, and ADA violations that exist at the Facility, including those set forth herein.

19.   Pursuant to 42 U.S.C. §12187, Plaintiff requests that the Court issue an injunction

      requiring Defendant to make such readily achievable alterations as are legally required to

      provide full and equal enjoyment of the goods, services, facilities, privileges, and

      advantages on its property to disabled persons. In connection with that relief, Plaintiff

      requests reasonable attorney’s fees and costs of maintaining this action.

WHEREFORE, Plaintiff demands,

                                                7
  Case 3:19-cv-00055-KRG Document 1 Filed 04/03/19 Page 8 of 8



For COUNT I, an injunction requiring Defendant to make all readily achievable

alterations and institute policies and procedures to allow full and equal enjoyment of the

goods, services, facilities, privileges, and advantages to disabled persons, and the

reasonable attorneys’ fees and costs of maintaining this action.

                                      Respectfully Submitted,

                                      Counsel for Plaintiff:

                                      /s/ Owen B Dunn Jr.
                                      Owen B. Dunn, Jr., Esq.*, OH Bar no. 0074743
                                      Law Offices of Owen Dunn, Jr.
                                      The Ottawa Hills Shopping Center
                                      4334 W. Central Ave., Suite 222
                                      Toledo, OH 43615
                                      (419) 241-9661 – Phone
                                      (419) 241-9737 - Facsimile
                                      dunnlawoffice@sbcglobal.net
                                      *admitted to W. District of Pennsylvania




                                         8
